Dwight, P. J.
The action was to recover damages for the flooding of a portion of the plaintiff’s farm situated on the shore of Canandaigua lake, caused by the alleged wrongful and negligent construction by the defendants of a coffer-dam in the outlet of the lake. The evidence clearly tended to show that the loss sustained resulted from the acts of the defendants, and if the fact was not established beyond question it was a question for the jury, unless the acts complained of were fully justified, and the resultant damage to the plaintiff, therefore, damnum absque injuria. The defendants seek to justify the construction of the coffer-dam under two acts of the legislature of the state and under their general powers as commissioners of highways of the village of Canandaigua. The special legislation referred to is found in chapter 234 of the Laws of 1855, and chapter 658 of the Laws of 1886. The former act incorporated the “Ontario Hydraulic Company,” for the purpose of reclaiming swamp lands on the outlet of Canandaigua lake, and furnishing a greater supply of water for the use of the mills on the stream during seasons of low water. Among other powers granted to such corporation for the purposes mentioned was the power to excavate a new channel for the outlet, and to erect a lock or bulk-head with gates, at or near the head of such new channel, and “so to control and regulate the discharge of the waters of said lake as to secure the object of its incorporation;” but the act provided that the water of the lake should not be raised above high-water mark, and that all such powers were to be exercised “subject to liability for all damages occasioned thereby actually sustained by any person whatever. ” The Ontario Hydraulic Company excavated the new channel, and putin the lock or bulk-head with gates, and operated the same to some extent for several years, when, a j udgment having been recovered against it, and there being no personal property, its right, title, and interest in and to the real estate it had acquired and the channel it had dug was sold on execution, and came into the hands of an individual mill-owner on the stream. The latter operated the bulk-head to some extent down to the date of the passage of the act of 1886, supra. That act, by its first section, authorized and empowered the defendants “for the purpose of obtaining drainage and sewerage for the village of Canandaigua, and to drain and reclaim wet and swamp lands in said village, and in the towns of Canandaigua and Hopewell, in the county of Ontario, between the foot of Canandaigua lake and the dam across the outlet of said lake at Chapinville, * * * to construct a public sewer along the bed of the outlet of Canandaigua lake and the new channel for the outlet of said lake^formerly constructed by the Ontario Hydraulic Company to the dam erected across said outlet at Chapinville aforesaid; and for such purposes * * * to take and appropriate the right to use and occupy said outlet and new channel, and may take, appropriate, and remove the 'dam across such outlet at Chapinville aforesaid: * * * provided, always, that the rights and privileges hereby granted shall be so exercised that the waters of Canadaigua lake shall be maintained at a height not less than the ordinary height of such waters at low-water mark.” The next following sections, down to section 11 of the act, provide for the proceedings to acquire title to the lands and rights taken for the purposes mentioned, and for obtain*559ing the money necessary to pay for such lands and rights and the expenses of such improvements. Section 11 of the act provides that the defendants, “for the purpose of maintaining the waters of Canandaigua lake at the height or level specified herein, are hereby authorized to erect and maintain in the outlet of said lake, and in the new channel for such outlet, locks or bulk-heads with gates, and by such and other adequate means to so control and regulate the discharge of the waters .of said lake as to fully comply with the provisions herein.” Under the provisions of the act of 1886 the defendants took proceedings to acquire the right to use and occupy the new channel and outlet of the lake for the purposes mentioned in the act, and paid to the individual proprietor before mentioned the price awarded therefor by commissioners appointed for that purpose, and thereafter proceeded to the erection of one of the structures authorized by the act. This was a lock or bulk-head, with gates in the outlet of the lake, by means of which to control the discharge of the waters of the lake when obstructions in the bed of the outlet should be removed for the purposes of the sewer, and the dam at Chapinville should be taken down. They chose as the location for such structure the point where the lake road, a highway of the village, crossed the outlet by a bridge which had fallen into such disrepair as to require rebuilding; and they determined, under the powers vested in them by the act of 1886, in conjunction with their powers as highway commissioners of the village, to combine the lock or bulkhead with a bridge to take the place of the old one. It was for the purpose of facilitating the erection of this combined structure that they built the cofferdam in question.
It must be conceded, we think, that the defendants’ justification derives no aid from the act of 1855, incorporating the Ontario Hydraulic Company. While the act of 1886 authorizes the defendants to acquire the right “to use and occupy said outlet and new channel,” it does not, in terms, include the acquisition of the right of the hydraulic company to erect any structure therein. Further, whatever right the defendants might take under the act of incorporation of that company must, of course, be taken cum onere, and that company was by its charter expressly prohibited from raising the waters of the lake, for any of its purposes, above [ordinary] high-water mark, and [which seems to be conclusive upon this point) was expressly charged with “liability for all damages occasioned thereby, [i. e., by any of its operations,] actually sustained by any person whatever.” But upon the other and principal grounds of justification we think the defense is supported by the authorities, and that the damage complained of was damnum absque injuria. The authority of the defendants to erect the lock or bulk-head in the outlet, and to rebuild the bridge over the same stream, was clear; the latter under their general powers as commissioners of highways of said village, and the former under the express and specific provisions of the act of 1886. The evidence is uncontradicted that the construction of the coffer-dam was necessary to enable them to perform the work. But even if another mode might have been devised for accomplishing the same result, the defendants cannot be charged as wrong-doers for adopting the mode actually employed. As was said by Johnson, P. J., in Ely v. City of Rochester, 26 Barb. 133-136, “the power to do the act, where no limitation is placed upon it by the sovereign authority by which it is granted, necessarily includes the right of determining upon the plan and mode of doing it.” This principle must also apply, in the absence of negligence or bad faith, to justify the decision of the defendants in respect to the time when the work should be commenced. It was in fact begun, and, so far as the construction of the coffer-dam was concerned, completed, at a stage of low water in the lake, before the spring freshets appeared. There is no charge of bad faith or negligence in this respect in the complaint; or, if the allegation of the complaint that the work was wrongfully, negligently, and carelessly done, may be construed to embrace a charge of negligence in *560the respect mentioned, the charge is not supported by the evidence. In point, of fact the spring freshets came and overflowed the plaintiff’s land as usual, while the coffer-dam was in place and before the work was completed for which it was erected; and, as a consequence, the water remained on the land for a time after it would otherwise have subsided. There is no evidence to-show that there was any neglect on the part of the defendants to remove the dam as soon as it could be dispensed with; nor any lack of dilligence in prosecuting the work which made its continuance necessary. Besides,-upon this particular point, it does not seem to us that the time at which the dam was. erected could have any effect upon the overflow of the plaintiff’s land except to hasten or postpone its occurrence. Given a certain height of obstruction in the outlet, the inflow of water being constant, the lake must be raised to or held at the same height whether the obstruction were erected at a higher or lower stage of water. But, without further discussion of the question, we are compelled to say that we And no evidence in the case which would have-warranted the jury in finding that the defendants were guilty of negligence-in any respect in the construction or placing of the coffer-dam; and, without such finding, it seems, there could be no recovery by the plaintiff. That the obstruction made by the coffer-dam was not of itself a nuisance is demonstrated by the facts already considered. As was said by Mr. Justice Strong in the case of Transportation Co. v. Chicago, 99 U. S. 635, “that cannot be a nuisance such as to give a common-law right of action, which the law authorizes; * * * and the grant of power by the legislature to build a bridge or construct a tunnel carried with it, of course, all that was necessary for the exercise of the power.” Johnson, P. J., said in Ely v. City of Rochester, supra, at page 137: “It is an'established maxim that no action will lie for the consequences of an act done under lawful authority, if proper care and skill are exercised in performing such act.” Bronson, J., said in Radcliff’s Ex'rs v. Brooklyn, 4 N. Y. 195-205: “It is absurd to say that public officers may be liable to an action for what they have done under lawful authority and in a proper manner, ”—and such is the uniform expression of many other cases which have been industriously collated in the brief of counsel for the defendants. All the cases, it is true, and necessarily, recognize the constitutional rule that private property cannot be taken for public use without just compensation; but the controlling weight of authority is to the effect that-no merely consequential damage to property, even though it may temporarily deprive the owner of its use, is a taking of such property within the meaning-of the constitutional provision. In the case of Transportation Co. v. Chicago, from which we have already quoted, the court say, after referring to. the constitutional restriction: “But acts done in the proper exercise of governmental powers, and not directly encroaching upon private property, though their consequences may impair its use, are universally held not to be a taking-within the meaning of the constitutional provision. They do not entitle the owner of such property to compensation-from the state or its agents, or give-him any right of action.” And that case was one in which the application of the doctrine was severe. The defendant, in the construction of a tunnel, under the Chicago river, had constructed a coffer-dam which practically excluded the plaintiff’s boats from access to its wharves, and, by the accumulation of debris and material of the work had equally excluded the plaintiff and its customers from its warehouses. These acts were found to be necessary to the accomplishment of the work, and temporary in their effects, and the damage to the plaintiff was held to be consequential merely and damnum absque injuria. The case is very similar to that we are considering, and we-cannot but regard it as controlling upon our decision. We can see no essential difference in the modes by which the plaintiffs in the two cases, were temporarily deprived of the use of their property. The resultant damage in the-case cited was quite as direct as in the case in hand. See, also, upon this point,. *561the cases previously cited and Uline v. Railroad Co., 101 N. Y. 98, 4 N. E. Rep. 536. We think the principles thus considered sustain the direction given by the learned trial judge for a verdict in favor of the defendant. The motion for a new trial should be denied, and judgment ordered for the defendants on the verdict.
Macomber, J„ concurs.